The provisions of the contract in respect to abandonment of construction are somewhat obscure and ambiguous. Evidence of the surrounding circumstances and of the practical construction of the contract by the parties is, therefore, competent in determining the rights of the parties, and may be offered on the trial. The plaintiff did not perform all the work he had undertaken to do if the purpose of construction had been carried to completion. Under these circumstances the plaintiff is not entitled to summary judgment. Order affirmed, with ten dollars costs and disbursements. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.